Citation Nr: 0816401	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran submitted a timely Substantive Appeal 
with regard to the effective dates assigned to the award of 
service connection for post traumatic stress disorder and a 
total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	B. S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that found that the veteran had not submitted a 
timely substantive appeal with respect to the claims for 
earlier effective dates for the grants of service connection 
for post-traumatic stress disorder (PTSD) and a total 
disability rating based on individual unemployability (TDIU).  

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  


FINDINGS OF FACT

1.  By rating decision dated in April 2005, the RO granted 
service connection for PTSD and assigned an effective date of 
May 30, 2003.  The veteran was notified of the RO's action by 
letter dated May 21, 2005.

2.  By rating decision dated in June 2005, the RO granted a 
TDIU and assigned an effective date of May 30, 2003.  The 
veteran was notified of the RO's action by letter dated June 
28, 2005.

3.  The veteran filed a Notice of Disagreement with the 
effective dates assigned to PTSD and the TDIU in these 
decisions in August 2005, and a Statement of the Case was 
issued by the RO on November 16, 2005.

4.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
Substantive Appeal with the RO's actions until August 24, 
2006, more than 60 days following the issuance of the 
Statement of the Case, and more than one year following the 
May and June 2005 notification letters.


CONCLUSION OF LAW

The veteran did not submit a timely Substantive Appeal 
following the issuance of the November 2005 Statement of 
Case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the law, and not the 
evidence, is dispositive.  The United States Court of Appeals 
for Veterans Claims has held that where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

II.  Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2007).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case and any prior Supplemental Statements of the 
Case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  The Board will not 
presume that an appellant agrees with any statement of fact 
contained in a Statement of the Case or a Supplemental 
Statement of the Case which is not specifically contested.  
38 C.F.R. § 20.202 (2007).

The question in this case is whether the veteran submitted a 
timely Substantive Appeal following the issuance of the 
Statement of the Case on November 16, 2005.  It is not 
disputed that the veteran promptly submitted a Notice of 
Disagreement to the underlying rating decisions.  In this 
regard, the veteran was notified of the rating decisions by 
letters dated May 21, 2005, and June 28, 2005, and he 
submitted a Notice of Disagreement with these decisions in 
August 2005.  It is also not disputed that the veteran's 
Substantive Appeal was received on August 24, 2006.

At the Board hearing, the veteran, through his 
representative, essentially argued that the Statement of the 
Case should be considered a new decision, which would make 
the VA Form 9 timely as a Notice of Disagreement.

Initially, the Board observes that a Statement of the Case is 
furnished in response to a Notice of Disagreement and 
contains a summary of the evidence and laws and regulations 
relating to the issue or issues with which the veteran has 
expressed disagreement.  38 C.F.R. § 19.29 (2007); 38 C.F.R. 
§ 20.200.  The veteran's argument suggests that multiple 
independently appealable decisions on the same issues are 
rendered during the course of an appeal.  However, "[t]here 
can be only one valid [Notice of Disagreement] as to a 
particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim until a final RO or BVA 
decision has been rendered in that matter, or the appeal has 
been withdrawn by the claimant."  Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993) aff'd, 39 F.3d 1574, 1582-85 
(Fed.Cir.1994); 38 U.S.C.A. § 7105.  Here, the November 2005 
Statement of the Case is, at most, an adjudication during the 
course of an already existing appeal, not a new decision 
capable of being independently appealed.  Thus, there is no 
legal basis for the veteran's contention that the November 
2005 Statement of the Case constitutes a new and appealable 
decision in its own right on the same issues.  

In light of the above, the Board finds that the veteran's 
Substantive Appeal was received more than 60 days following 
the issuance of the Statement of the Case and more than one 
year following the May and June 2005 notification letters.  
Furthermore, the record fails to demonstrate that any 
communication that could constitute a Substantive Appeal was 
received within the requisite time period, or that a request 
for extension to file the Substantive Appeal was filed prior 
to the expiration of the appeal period.  Indeed, as noted 
above, the veteran does not dispute that the substantive 
appeal was received in August 2006.  Therefore, the Board 
concludes that the veteran did not file a timely Substantive 
Appeal as prescribed by law following the issuance of the 
November 2005 Statement of the Case.  Accordingly, the appeal 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Inasmuch as a timely Substantive Appeal was not received 
pertaining to the issues of the effective dates assigned to 
the award of service connection for PTSD and a TDIU, the 
benefit sought on appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


